Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                        DETAILED ACTION	

1. 	This action is response to the amendment filed on 16 December 2021 in which claims 1-21 are presented for future examination. 

                                                     Allowable Subject Matter

2.	Claims 1-21 are allowable in light of the Applicant’s argument and in light of the prior art made of record.

                      Reasons for Allowance

3.	The following is an examiner's statement of reasons for allowance: 
Upon searching variety of databases, the examiner considering Applicant’s provided prior-art and examiner research of prior-art with are mention in form-892 and with the respect of Applicant’s arguments clarify the difference and uniqueness of invention. It still hold the novelty even if the closest prior art US Publication No. 20160373416 and 20050276413 combined. 
Claims 1, 10 and 20 in conjunction with all other limitations of the dependent claims, "update an entry in a key storage table to associate a tenant identifier and the accelerator key, the tenant identifier to identify the client compute device transferring the encrypted data, and process, in response to a transfer of the encrypted data from the one or more processors, the encrypted data using the accelerator key, whereby the association of the tenant identifier and the accelerator key is available to subsequently determine which accelerator key of a plurality of accelerator keys to use to process the encrypted data from the client compute device." and independent claims are not taught nor suggested by the prior art of record (PTO-892). 
Therefore, Claims 1-21 are hereby allowed in view of applicant’s persuasive arguments and in the light of amendments to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


        Conclusion

4. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. The examiner can normally be reached on 7:00 AM -5:00 PM (Mo-Th).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-2419.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

 /Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890